UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 May 16, 2011 (Date of earliest event reported) TELKONET, INC. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation) 000-31972 87-0627421 (Commission File No.) (I.R.S. Employer Identification No.) 10200 Innovation Drive, Suite 300, Milwaukee, Wisconsin 53226 (Address of Principal Executive Offices) (414)-223-0473 (Registrant's Telephone Number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 2.02 Results of Operations and Financial Condition. On May 16, 2011, Telkonet, Inc. (the "Company") issued a press release announcing results for the first quarter ended March 31, 2011.A copy of the press release is attached as exhibit 99.1. The information in this report shall not be deemed to be "filed" for purposes of Section 18 of, or otherwise regarded as filed under, the Securities Exchange Act of 1934, as amended.Unless expressly incorporated into a filing of the Registrant under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, made after the date hereof, the information contained herein shall not be incorporated by reference into any filing of the Registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release dated May 16, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TELKONET, INC. Date: May 16, 2011 By: /s/ Jason L. Tienor Jason L. Tienor Chief Executive Officer
